Citation Nr: 0947753	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  06-12 362	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for residuals of a right 
shoulder injury with acromioclavicular joint separation with 
impingement syndrome, status post distal clavicle excision 
and arthroscopic acromioplasty and debridement, currently 
rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jared Haynie, Law Clerk


INTRODUCTION

The Veteran served on active duty from September 1985 to 
December 1985; from February 1988 to March 1990; from 
November 2001 to January 2002; and from February 2003 to 
October 2004.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's right shoulder exhibits limited range of 
motion, to approximately the shoulder level.  It is not 
restricted to a range of motion midway between the side and 
shoulder level.

2.  The Veteran's right shoulder shows recurrent flare-ups of 
sharp pain, analogous to dislocations, and guarding of 
movement only at the shoulder level or above.  It does not 
show guarding of all arm movements.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent, 
for residuals of a right shoulder injury with 
acromioclavicular joint separation with impingement syndrome, 
status post distal clavicle excision and arthroscopic 
acromioplasty and debridement, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code (DC) 5202 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veteran and his representative contend that his service-
connected right shoulder disability is more disabling than 
currently evaluated.  Initially, the Board notes that VA has 
a duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 C.F.R. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has satisfied its duties to notify the Veteran.  In a 
March 2005 letter, VA informed the Veteran of the evidence VA 
had received to date, the evidence VA was responsible for 
obtaining, how the Veteran could help VA going forward, and 
what the evidence must show to support his claim.  In May 
2008 correspondence, VA explained to the Veteran how 
disability evaluations are assigned, and the AOJ subsequently 
readjudicated the claim by issuing a Supplement Statement of 
the Case (SSOC).  See Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006) (the issuance of a fully compliant 
notification letter followed by a subsequent readjudication, 
such as an SOC or SSOC, is sufficient to cure a timing 
defect).  The Veteran was not informed about how effective 
dates are assigned; however, there is no indication that he 
has been prejudiced by this oversight.

VA also has a duty to assist a claimant in the development of 
the claim.  This duty includes (1) assisting the claimant in 
the procurement of service treatment records and other 
pertinent records and (2) providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained the Veteran's service treatment 
records, VA treatment records, and pertinent private 
treatment records, and VA provided the Veteran with VA 
examinations (in November 2007 and May 2009).  In short, the 
Board finds that VA has fulfilled its duty to assist in every 
respect.


II.  Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities.  The rating percentages 
represent, as far as practically can be determined, the 
average impairment of the veteran's earning capacity.  38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.

When rating a service-connected disability, VA must consider 
the entire history of the disability.  38 C.F.R. § 4.1; see 
also Schafrath v. Derwinski, 1 Vet. App. 589, 596 (1991) 
(rating decisions must be based on a review of the "full 
recorded history of the condition").  VA assigns the 
disability rating that most closely reflects the level of 
social and occupational impairment a veteran is suffering.  
Where a question arises as to which of two ratings to apply, 
the higher rating will be assigned if the "disability 
picture" more nearly approximates the criteria required for 
that rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When a reasonable doubt arises as to the 
degree of a veteran's disability, VA resolves the doubt in 
the veteran's favor.  38 C.F.R. § 4.3.

Moreover, when assigning a disability rating, VA is obligated 
to consider whether a veteran is entitled to "staged" 
ratings (separate ratings assigned for separate time 
periods).  Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) 
(staged ratings for increased-rating claims).  VA's ability 
to assign staged ratings reflects the "possible dynamic 
nature of a disability while the claim works its way through 
the adjudication process."  O'Connell v. Nicholson, 21 Vet. 
App. 89, 93 (2007).

When VA evaluates a service-connected disability involving a 
joint, it must do so not only in regard to its limitation of 
motion, but also in regard to its functional loss resulting 
from pain (as supported by adequate pathology and evidenced 
by visible behavior of the claimant undertaking the motion), 
weakness, excess fatigability, incoordination, or atrophy of 
disuse.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§§ 4.40, 4.45.  Because weakness is "as important as 
limitation of motion," a joint which becomes painful on use 
is regarded as "seriously disabled."  38 C.F.R. § 4.40.  In 
addition, painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.

In this case, in December 2004 the RO established service 
connection for residuals of a right shoulder injury with 
acromioclavicular joint separation with impingement syndrome, 
status post distal clavicle excision and arthroscopic 
acromioplasty and debridement, and assigned a 20 percent 
evaluation.  In rating decisions dated June 2005 and May 
2009, the RO granted temporary evaluations of 100 percent for 
two distinct periods, related to the Veteran's 
hospitalization.  Those temporary evaluations are not at 
issue here.  Aside from those two temporary periods of 100 
percent evaluations, a 20 percent rating has been in effect 
continuously since the RO established service connection.  
The Veteran contends he is entitled to an increased rating in 
excess of 20 percent.

The Veteran's shoulder disability is not specifically listed 
in the rating schedule.  Therefore, the RO rated it according 
to an analogous disability that it determined is closely 
related to his condition.  See 38 C.F.R. §§ 4.20, 4.27.  The 
RO determined that the diagnostic code most analogous to the 
Veteran's disability is Diagnostic Code 5202, which pertains 
to impairment of the humerus.  38 C.F.R. § 4.71a, DC 5202.

The diagnostic codes that rate shoulder disabilities include 
Diagnostic Code 5200 (ankylosis of scapulohumeral 
articulation); Diagnostic Code 5201 (limitation of motion of 
the arm); Diagnostic Code 5202 (other impairment of the 
humerus); and Diagnostic Code 5203 (impairment of the 
clavicle or scapula).  

Under Diagnostic Code 5201, limitation of motion of the arm, 
to the shoulder level, warrants a 20 percent rating for 
either the major or minor extremity.  Limitation of the arm 
to midway between the side and the shoulder level warrants a 
30 percent rating for the major extremity and a 20 percent 
rating for the minor extremity.  Limitation of the arm to 25 
degrees from the side warrants a 40 percent rating for the 
major extremity and a 30 percent rating for the minor 
extremity.  38 C.F.R. § 4.71a, DC 5201.  

Under Diagnostic Code 5200, which is used when the scapula 
and humerus move as one piece, the rating is based on whether 
the ankylosis (immobility) of the scapulohumeral articulation 
(shoulder joint) is unfavorable (abduction limited to 25 
degrees from side); favorable (abduction limited to 60 
degrees from side, can reach mouth and head); or intermediate 
(between favorable and unfavorable).  Findings of 
unfavorable, intermediate, and favorable ankylosis warrant 
evaluations of 50, 40, and 30 percent, respectively, for the 
major extremity; and evaluations of 40, 30, and 20 percent, 
respectively, for the minor extremity.  38 C.F.R. § 4.71a, DC 
5200.

Under Diagnostic Code 5202, which evaluates impairment of the 
humerus, malunion of the humerus with moderate deformity 
warrants-in either the major or minor extremity-a 20 
percent rating.  Malunion of the humerus with marked 
deformity warrants a 30 percent rating in the major extremity 
and a 20 percent rating in the minor extremity.  Recurrent 
dislocation of the scapulohumeral joint with infrequent 
episodes and guarding movement at only the shoulder level 
warrants-in either extremity-a 20 percent rating.  
Recurrent dislocation of the scapulohumeral joint with 
frequent episodes and guarding of all arm movements warrants 
a 30 percent rating in the major extremity and a 20 percent 
rating in the minor extremity.  38 C.F.R. § 4.71a, DC 5202.

Under Diagnostic Code 5203, which evaluates impairment of the 
clavicle or scapula, malunion of the clavicle or scapula 
warrants, in either the major or minor extremity, a 10 
percent rating.  Nonunion of the clavicle or scapula without 
loose movement warrants, in either extremity, a 10 percent 
rating.  Nonunion of the clavicle or scapula with loose 
movement warrants, in either extremity, a 20 percent rating.   
Dislocation of the clavicle or scapula warrants, in either 
extremity, a 20 percent rating.  Impairment of the clavicle 
or scapula may also be evaluated based upon impairment of 
function of the contiguous joint.  38 C.F.R. § 4.71a, DC 
5203.

Turning to the relevant evidence of record, in March 2005, 
the Veteran underwent shoulder surgery, this time for (1) 
right shoulder arthroscopic SLAP (Superior Labrum from 
Anterior to Posterior) repair and (2) right shoulder limited 
debridement and rotator cuff interval closure.

VA outpatient treatment records dated April 2005 to June 2005 
show that the Veteran underwent post-surgery physical therapy 
and continued to experience pain in his right shoulder.

At a June 2005 follow-up visit with the physician who 
operated on the Veteran three months earlier, the Veteran was 
doing well overall, but also reported some pain localized to 
the anterior aspect of the shoulder; some difficulty with 
overhead activity; and some crepitation.  The Veteran noted 
significant improvement in his shoulder function.  X-rays 
showed probable inadequate resection of the AC joint; some 
superior bone noted; some residual spurring noted at the 
acromion; and reduced glenohumeral joint.  The examiner noted 
that the Veteran's anterior shoulder pain was probably 
related to AC joint arthritis and inadequate distal clavicle 
resection.

In July 2005, the Veteran underwent a VA shoulder evaluation, 
wherein the Veteran reported that he continued to experience 
shoulder pain with lifting; that he could feel his shoulder 
pop; that he had difficulty with any overhead-type activity; 
that his shoulder tended to catch; and that during the last 
year, he had had multiple steroid injections that helped his 
symptoms temporarily.

Physical examination showed flexion to 160 degrees; external 
rotation to 45 degrees; internal rotation to L5; adequate 
liftoff; strength of 4/4 in humeral flexion, 3/4 in external 
rotation, and 4/4 in internal rotation; tenderness over the 
AC joint with a palpable gout in that area; tenderness along 
the anterior acromion; positive impingement sign and positive 
Hawkins' test, but also positive anterior apprehension test; 
and no evidence of posterior or inferior instability.

X-rays showed a persistent type-III acromion with irregular 
resection of the distal clavicle and were otherwise fairly 
unremarkable.

The examiner diagnosed the Veteran with (1) postoperative 
right shoulder pain, possibly secondary to persistent 
impingement secondary to type-III acromion; and (2) possible 
occult instability.  The examiner prescribed a home exercise 
program and commented that he thought the Veteran would most 
likely need another shoulder operation in the future.

In November 2005, the Veteran underwent a VA shoulder 
evaluation, wherein the Veteran reported that he continued to 
experience shoulder pain with lifting; that he had particular 
difficulty with overhead activity; and that he had pain with 
cross-chest abduction.

Physical examination showed flexion to 170 degrees; external 
rotation to 60 degrees; internal rotation to L5 with good 
liftoff; strength of 4/4 in humeral flexion, 4/4 in external 
rotation, and 4/4 in internal rotation; tenderness over the 
AC joint; positive impingement sign and positive Hawkins' 
test, but also positive anterior apprehension test; and no 
evidence of posterior or inferior instability.

X-rays showed a persistent type-III acromion, irregular 
resection of the distal clavicle.

The examiner diagnosed the Veteran with (1) persistent 
impingement syndrome, right shoulder; (2) painful right 
acromioclavicular joint; and (3) doubt occult instability.  
The examiner commented that he thought the Veteran would 
benefit from subacromial decompression and resection of the 
anterior osteophyte along with the adequate resection of his 
distal clavicle.

In March 2006, the Veteran underwent a right shoulder 
evaluation, wherein he reported that he continued to 
experience pain in his right shoulder, particularly with 
increased activity, and specifically overhead activity; and 
that typically thirty minutes of working resulted in two 
hours of shoulder pain.

Physical examination showed that the right shoulder had full 
range of motion, equal to the left shoulder; some pain with 
Hawkins' and Neer's signs; good overall strength; and no 
positive apprehension test.  The examiner encouraged the 
Veteran to continue his physical therapy for his right 
shoulder.

In November 2007, the Veteran underwent another VA 
examination, wherein he reported that he was experiencing 
constant pain in his right shoulder; that the pain was worse 
when raising his arm above the shoulder level or when lifting 
anything more than ten pounds; that he experienced flare-ups 
of worsened shoulder pain during cold weather, upon sleeping 
in the wrong position, and upon increased physical activity; 
and that he used moist heat and tropical rubs to treat his 
symptoms.

As to the effect these symptoms had on his work and daily 
activities, the Veteran stated that he was able to perform 
his job (as a helicopter mechanic supervisor), so long as he 
did not have to do any heavy lifting or overhead work with 
his right arm; and that he was able to do most daily 
activities, except that he could not do yard work or other 
work that required lifting or that required raising his right 
hand above his head.

Physical examination showed forward flexion to 105 degrees; 
external rotation to 60 degrees; internal rotation to 60 
degrees; no additional limitation of motion; pain with all 
motion of the shoulder; negative drop sign; positive Hawkins' 
sign for impingement; and no heat, swelling, or erythema 
(redness of skin).

An X-ray revealed no significant acute radiographic 
abnormality.

The examiner diagnosed the Veteran with (1) status post right 
shoulder injury with acromioclavicular joint separation; (2) 
status post distal clavicle resection with impingement 
syndrome; and (3) status post arthroscopic acromioplasty and 
debridement.  The examiner commented that he could not 
determine, without resorting to mere speculation, to what 
extent the Veteran experienced additional limitation of 
function, due to repetitive use or flare-ups.

A VA outpatient treatment record dated April 2008 shows that 
the Veteran reported that he continued to experience pain in 
his right shoulder; that the pain was worse at night, at 
rest, and with increased physical activity; that he was no 
longer experiencing shoulder dislocating; that he thought he 
aggravated his shoulder approximately one year earlier while 
working on a helicopter fuel tank; and that he was unable to 
lift more than twenty pounds.

Physical examination showed pain at 90 degrees in the 
abduction and forward elevation; pain with resistance holding 
the arm at 90 degrees and in forward elevation at 90 degrees; 
no weakness identified; no apparent pain with passive or 
active motion below the level of the shoulder; pain with 
passive motion above the level of the shoulder; increased 
pain with internal and external rotation; no crepitus in the 
glenohumeral joint; and mild tenderness in the AC interval.

X-rays showed postsurgical change consistent with his distal 
clavicle resection, but otherwise no acute changes.  An MRI 
showed some single changes consistent with the tear of the 
humeral insertion of the supraspinatus, but the examiner was 
unable to comment more definitively because the MRI was not a 
contrast in study.

The examiner diagnosed the Veteran with (1) chronic right 
shoulder pain; and (2) concerns for internal derangement.

Another MRI of the shoulder was taken in July 2008, and was 
contrasted against a December 2004 MRI.  The examiner's 
impression was (1) postoperative changes of a resection of 
the right distal clavicle; (2) longitudinal split tear of the 
anterior supraspinatus tendon extending from bursal to 
articular surface; (3) insertional foot plate microtear of 
the infraspinatus tendon; (4) moderate 
tendinosis/tendinopathy of the supraspinatus and 
infraspinatus tendons; (5) minimal lateral downward sloping 
of the acromion; and (6) mild superior subluxation of the 
humeral head.

In December 2008, the Veteran underwent his fourth shoulder 
surgery, this time to repair a rotator cuff tear in the right 
shoulder.  The post-operative diagnosis was (1) rotator cuff 
tear and (2) moderate degenerative joint disease of the right 
shoulder.

In May 2009, the Veteran underwent another VA examination, 
wherein he reported that he continued to experience shoulder 
pain, described as constant, dull, aching, and of intensity 
of four or five on a scale of ten; that the pain intensified 
with increased use (lifting objects that weighed more than 
ten to fifteen pounds, or having to perform functions on the 
job at or above shoulder height) and then became a severe, 
sharp, stabbing pain of intensity of six or seven on a scale 
of ten; that this intensified pain normally occurred once 
every one to two weeks and lasted twelve to twenty-four hours 
with each occurrence; that the pain was alleviated with rest, 
ice, Naproxen, and analgesic balm; that he was experiencing 
crepitus, morning stiffness, and marked weakness with 
increased use (because of the pain); that he could not, 
without pain, lift more than ten to fifteen pounds or reach 
his arm above shoulder level; that he was nevertheless able 
to perform his daily activities; that he was finding it 
difficult to perform some of his job-related duties, 
specifically climbing in and out of helicopters and 
performing mechanical work on helicopters; that over the last 
several years, he had missed at least two weeks of work every 
year because of right shoulder pain; and that during the 
previous twelve months, he had missed sixty days of work 
because of shoulder pain, doctor's appointments, and his 
recent shoulder surgery.

On physical examination, there was tenderness of the right 
shoulder with palpation; multiple scars that were not tender 
and did not cause any functional limitation; forward flexion 
from zero to 114 degrees; abduction from zero to 114 degrees; 
external rotation from zero to 50 degrees; internal rotation 
from zero to 90 degrees; range of motion limited by 
complaints of pain; and no edema, increased heat, or 
erythema.

An X-ray taken in May 2009 revealed moderately extensive 
degenerative change in the glenohumeral joint space and also 
in the greater humeral tuberosity; but no interval change in 
the overall appearance when compared to the study of 2007.

The examiner diagnosed the Veteran with right shoulder 
injury, status post surgeries, with traumatic degenerative 
arthritis.

A July 2009 addendum to the May 2009 VA examination stated, 
in relevant part, that the Veteran's functional limitation, 
due to limited range of motion, was mild to moderate; that 
the Veteran did not experience additional limitation of range 
of motion after at least three repetitions, except as noted 
on the May 2009 examination report; that the Veteran did not 
experience painful motion, tenderness, spasms, edema, 
fatigability, lack of endurance, weakness, or instability, 
except as noted on the May 2009 examination report; and that 
any additional limitation caused by flare-ups could not be 
determined without resorting to mere speculation.

After reviewing all the evidence, the Board finds that an 
increased rating for the Veteran's service-connected shoulder 
injury is not warranted.  The Board first notes that (1) the 
Veteran does not have shoulder ankylosis; and (2) that the 
rating criteria related to the clavicle and scapula do not 
provide for ratings above that which the Veteran is currently 
rated (namely, 20 percent).

As to the Veteran's range of motion in his right shoulder, 
the Veteran's most recent VA examination shows that his 
forward flexion and abduction range of motion is from zero to 
114 degrees.  Previous evaluations showed his range of motion 
as being (in chronological order): to 140 degrees (with 
painful motion from 120 to 140 degrees); to 160 degrees; to 
170 degrees; full range of motion; to 105 degrees (with pain 
with all motion); and pain at 90 degrees (without noting 
precise range of motion limits).  Moreover, the Veteran has 
consistently repeated that he has great difficulty performing 
overhead work, and in short, cannot lift his right arm above 
shoulder level.

At most, this evidence, taken together, shows that the 
Veteran's range of motion is limited to his shoulder level.  
This finding supports a 20 percent rating under Diagnostic 
Code 5201.  As noted above, to warrant more than a 20 percent 
evaluation for limited range of motion, a claimant must show 
that range of motion is restricted significantly below the 
shoulder level (namely, that the range of motion is 
restricted to midway between the side and shoulder level).  
The evidence here does not support such a finding, and 
therefore, the Board finds that an increased evaluation is 
not warranted based on the Veteran's limited range of motion.

As discussed above, the Veteran's shoulder disability is 
currently rated as 20 percent disabling under Diagnostic Code 
5202, based on the Veteran's recurrent flare-ups-analogous 
to dislocations-with infrequent episodes and guarding of 
movement only at the shoulder level.  The Board finds that a 
higher rating is not warranted under this code because the 
evidence does not show that the Veteran experiences recurrent 
flare-ups-analogous to dislocations-with frequent episodes 
and guarding of all arm movements (particularly below 
shoulder level).  Though the evidence, when viewed as a 
whole, shows that the Veteran's movement at or above the 
shoulder level is severely restricted and guarded, it also 
shows that below the shoulder level, he does not guard all 
his arm movements.

As discussed above, when VA evaluates a service-connected 
disability involving a joint, it must do so not only in 
regard to its limitation of motion, but also in regard to its 
functional loss resulting from pain (as supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion), weakness, excess fatigability, 
incoordination, or atrophy of disuse.  DeLuca, 8 Vet. App. 
202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Here, the evidence 
shows that the Veteran experiences near-constant, dull pain 
in his shoulder, and that he often experiences flare-ups 
where the pain becomes acute and severe.  Specifically, he 
cannot lift more than about fifteen pounds or do overhead 
work, and his shoulder pain flares up when he over-exerts his 
shoulder.  The Board finds that these additional factors 
(near-constant pain, flare-ups of sharp pain approximately 
every other week, and inability to lift more than about 
fifteen pounds) are adequately accounted for by the current 
rating criteria.

The Board has considered whether the record raises the matter 
of an extra-schedular rating.  In exceptional cases-where 
the regular schedular ratings are found to be inadequate or 
impractical-so that justice may be done, VA may apply 
(subject to approval by either the Under Secretary for 
Benefits or the Director of Compensation and Pension Service) 
an "extra-schedular evaluation."  38 C.F.R. § 3.321(b)(1).  
As is the case with regular schedular ratings, the extra-
schedular evaluation must be "commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  Id.  Before an 
extra-schedular evaluation may be applied, VA must make a 
threshold finding.  Specifically, it must determine that the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

In this case, the regular schedular ratings are not 
inadequate.  First, the Board notes that the regular ratings 
provide for a higher rating for the Veteran's shoulder 
disability but that evidence supporting a higher rating has 
not been submitted.  In addition, the Veteran has not shown 
that his service-connected shoulder disability has required 
frequent periods of hospitalization or has produced marked 
interference with his employment.  The Board notes that the 
Veteran has undergone four shoulder surgeries over the last 
several years.  In that respect, however, the Board also 
notes that the Veteran's condition was twice rated as 100 
percent disabling for two distinct periods, to account for 
the Veteran's period of hospitalization following his 
surgeries.  Moreover, although the Veteran's condition 
clearly interferes with his employment to some degree-
particularly in regard to his overhead mechanical work-this 
case does not present a truly "exceptional or unusual 
disability picture."  The Board finds that the disability 
rating previously assigned is not an unfair or inaccurate 
assessment of the effect his shoulder disability has on his 
employment.  Therefore, referral of the case for 
consideration as to whether an extra-schedular rating should 
be assigned is not warranted.

The Board has likewise considered whether to assign staged 
ratings (separate ratings assigned for separate time 
periods).  See Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).  The Board finds, however, that there is no need to 
apply staged ratings in the present case because the weight 
of the credible evidence shows that the Veteran's service-
connected shoulder disability has been 20 percent disabling, 
but no more, during the entire applicable period here (except 
for the periods, noted above, where he was rated as 100 
percent disabled).

In arriving at this conclusion, the Board has applied the 
reasonable doubt doctrine and has given the Veteran the 
benefit of the doubt wherever permissible.  See 38 C.F.R. § 
4.3; see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990) (if the Board 
rules against a veteran in a case where there are "two 
permissible views" of the evidence, the Board must provide 
an "adequate statement of [its] reasons or bases" in 
support of its determination that the veteran is not entitled 
to the benefit of the doubt) (internal quotations omitted).


ORDER

Entitlement to an increased rating for residuals of a right 
shoulder injury with acromioclavicular joint separation with 
impingement syndrome, status post distal clavicle excision 
and arthroscopic acromioplasty and debridement, currently 
rated as 20 percent disabling, is denied.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


